Citation Nr: 0531623	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim of 
entitlement to service connection for PTSD.  The Board 
remanded the case to the RO in May 2003 for further 
development.  


REMAND

The veteran has been diagnosed with PTSD due to inservice 
stressors that have not been verified.  His personnel record 
document that he served on active duty with the United States 
Air Force as an aircraft mechanic stationed in Okinawa from 
December 1968 to June 1969.  He alleges exposure to combat 
and non-combat stressors aboard C-130 transport aircraft 
while on temporary duty assignments (TDY) to the Republic of 
Vietnam.  He has submitted documents in his personal 
possession indicating that he served as a Crew Chief with the 
Def-1 834th Air Division.  While assigned to this unit, he 
claims exposure to the following stressors:

1.  In April 1969, he flew a mission with the Def-
1 834th Air Division stationed at Ubon Airfield, 
Thailand where he witnessed one C-130 hit by 
surface to air missile;
2.  In April 1969, he flew a mission with the Def-
1 834th Air Division stationed at Ubon Airfield, 
Thailand over Cambodia wherein he came under anti-
aircraft fire;
3.  In April 1969 while assigned to Def-1 834th Air 
Division, he witnessed an F-4 fighter crash short 
of the runway at Ubon Airfield, Thailand;
4.  In May 1969 while assigned to Def-1 834th Air 
Division stationed at Tan-Son Hut Airbase, 
Vietnam, he flew in-country missions loading and 
unloading killed and wounded soldiers;
5.  In June 1969 while assigned to Def-1 834th Air 
Division, he flew to an unspecified airbase to 
repair a damaged plane and came under enemy fire;
6.  In July 1969 while assigned to Def-1 834th Air 
Division, he flew out of Ubon Airbase, Thailand in 
support of a combat mission near the Ho Chi Min 
Trail; and
7.  In August 1969 while assigned to Def-1 834th 
Air Division, he flew a mission out of Tan-Son Hut 
loading and unloading killed and wounded soldiers.

While the case was in remand status, the veteran alleged 
having received combat pay for his TDY assignments, and 
indicated that he possibly had possession of his TDY orders.  
The RO must obtain his complete personnel file, to include 
his TDY orders and payroll records.  Furthermore, the veteran 
has provided his unit assignment, location and date within a 
one month period for his alleged stressors.  On this 
evidence, the RO should again seek verification of the 
veteran's claimed combat and non-combat stressors with the U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR) based upon the summary of events provided by the 
Board.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Contact the veteran and request him to 
provide all documents in his possession that may 
be pertinent to his claimed inservice stressors, 
to include any TDY orders and payroll records in 
his possession.  Also, request the veteran to 
provide additional detail as to the location of 
the damaged plane he repaired in June 1969.

2.  Obtain the veteran's complete personnel 
records, to include copies of all TDY orders and 
payroll records.

3.  Upon receipt of any additional information 
and/or evidence, seek verification of the 
veteran's claimed combat and non-combat stressors 
with USASCRUR.  USASCRUR should be requested to 
provide any information available which might 
corroborate the veteran's alleged stressors and 
any other sources that may have pertinent 
information.  USASCRUR should be provided with 
the following:
a) copies of the veteran's service 
personnel records and payroll records ; and
b) a copy of the veteran's stressor 
statements and documentary evidence and 
information that he has submitted.
Request USASCRUR to provide the following 
research:
a)  verify whether, in April 1969, members 
of Def-1 834th Air Division were stationed 
at Ubon Airfield, Thailand and whether any 
aircraft from Def-1 834th Air Division were 
damaged during this month;
b)  verify whether, in May 1969, members of 
Def-1 834th Air Division were stationed at 
Tan-Son Hut Airbase, Vietnam and flew in-
country missions loading and unloading 
killed and wounded soldiers;
c)  verify whether, in July 1969, members 
of Def-1 834th Air Division were stationed 
Ubon Airfield, Thailand and flew combat 
missions in the vicinity of the Ho Chi Min 
Trail;
d)  verify whether, in August 1969, members 
of Def-1 834th Air Division flew missions 
out of Tan-Son Hut loading and unloading 
killed and wounded soldiers; and
e)  provide a unit history of Def-1 834th 
Air Division for the time period from April 
to August 1969.

4.  Thereafter, the RO should readjudicate the 
claim of entitlement to service connection for 
PTSD.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be provided a supplemental statement of the case 
(SSOC) and an appropriate time to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


